DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6, 8, 10, 15, 17, 24-28, 30, 32, 35-41, 52 are pending. The amendment filed on 04/29/2021 has been entered. Claims 24-28, 30, 32, 35-41 are withdrawn. Claims 1-2, 6, 8, 10, 15, 17, 52 are under consideration.
Priority
This application is a national stage filing under 35 U.S.C. §371 of PCT/US2016/051684, filed September 14, 2016, which claims the benefit of U.S. Provisional Patent Application No. 62/218,971, filed September 15, 2015. As such the effectively filed date for the instant application is September 15, 2015.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(1) Claims 1, 6, 8, 10, 15, 17 remain rejected and also apply to newly added claim 52 under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0066402, thereafter referred as Lin, see score alignment below) for the reasons of record dated 01/29/2021.
Lin discloses a variant light-activated polypeptide, a channel rhodopsin variant (abstract, paragraph [00091) in a cell of a target tissue (paragraphs [0019], [0020], [00631 ); a variant light activated polypeptide, in the plasma membrane of a cell; (paragraph [00271 ); wherein an E163T substitution relative to the amino acid sequence set forth in instant SEQ ID NO: 1 (paragraphs [0015], [0025]), and wherein the variant light-activated polypeptide exhibits at least 5-fold increased kinetics compared to the light-activated polypeptide of SEQ ID NO: 1 [(paragraphs [0025], [0099], [0104], Table 2; 16 ms off rate vs. 84.9 ms)] (instant claim 1). Lin further discloses conservative mutations of amino acid residues for substitution in the protein (conservative mutations of amino acid residues for substitution in the protein; Table 1), wherein a substitution for Thr is Ser (a substitution for Thr is Ser; Table 1).
Regarding claim 6, Lin teaches the variant light activated polypeptide comprises an amino acid sequence having 99.7% identity to the amino acid sequence set forth in instant SEQ ID N: 5 (see score alignment below).
Regarding claim 8, Lin teaches light-induced depolarization in primary culture hippocampal neurons expressing ReaCh. Representative traces of the current-clamp recording of a primary cultured hippocampal neuron in response to the levels of depolarization in response to 617 nm (E; n=16) and 630 nm (F; n=8) light of different light intensities. The spike delay of ReaCh expressing cells in response to 617 nm (G) and 630 nm (H) light of different light intensities. The mean depolarization and spike delay in (E-F) and (G-H), respectfully, are indicated by the black symbols and lines and the individual cell responses are indicated by gray lines (n=16 for 617 nm light and n=8 for 630 nm light). The representative responses of  cultured hippocampal neurons expressing ReaCh responding to 10 Hz light stimulation of 610 nm (I), 617 nm (J) and 630 nm (K) light([0055], FIG. 12).
Regarding claim 10, Lin teaches embodiments, the polypeptide comprises or consists of VCOMET (VChR Optimized for Membrane Expression and Trafficking), which is a chimera of 3 channel rhodopsin variants, encoded by a nucleic acid with an incorporated Kozak sequence. In some embodiments, VCOMET has the following structure: ChR1 (1-95), VChR1 (96-246), VChR2 (247-278), VChR1 (279-350), with amino acid residue #2 coming from the introduced Kozak sequence. Thus, VCOMET is a polypeptide comprising multiple domains derived from various channel rhodopsins, for example, contiguous subsequences of various channel rhodopsins. The leading ChR1 sequence improves membrane trafficking of the VCOMET, the VChR2 and Kozak sequence component increases the expression level in mammalian cells [(FIG. 1) [0102]].
Regarding claim 15, Lin teaches embodiments experiments with HEK293 cells, the channel rhodopsin variants were expressed with pcDNA3.1 vector under the CMV promoter and cells were transfected with Fugene HD [0126].
Regarding claim 17, Lin teaches embodiment, photocurrent is measured after photo stimulation with 610 nm, 617 nm, 630, or 655 nm light. In another embodiment, the photocurrent is measured after stimulation with light having a wavelength from 580 nm to 680 nm, 600 nm to 660 nm, or 600 nm to 630 nm. [0097] and VCOMET and VCOMET variants VCOMET(Leu171 lie), VCOMET(Leu171 lie and His174Arg) or VCOMET(Glu163Thr and Leu171 Val) can be used to depolarize membrane potential of expressing cells effectively with light of wavelength from 590 nm to 650 nm (VCOMET, VCOMET +Leu171 lie, with improved temporal precision VCOMET(Glu163Thr+Leu171Val). This can be used to excite expressing neurons selectively to study circuitry. This can also be restore vision in specific wavelength spectra in specific forms of retinal blindness. In addition, it can be used to activate voltage-gated ion channels expressed in cells [0115].
Regarding claim 52, based on Lin teachings conservative mutations of amino acid residues for substitution in the protein shown in Table2 a person of ordinary skill in the art would 
While Lin teaches an E163T substitution relative to the amino acid sequence set forth in
instant SEQ ID NO: 1, Lin does not teach, wherein the amino acid sequence comprises an E163S substitution relative to the amino acid sequence set forth in SEQ ID NO: 1.
However, before the instant effective filing date of the instant invention, it would have been obvious to a person of ordinary skill in the art to have provided an E163S substitution relative to the amino acid sequence set forth in SEQ ID NO: 1, based on the conservative mutations disclosed by Lin, and the improved kinetics disclosed by Lin, where a person of ordinary skill in the art would have desired to potentially further improve the kinetics of the variant using a conservative substitution of a mutated amino acid similar to a mutation demonstrated to improve kinetics. Given Lin further discloses conservative mutations of amino acid residues for substitution in the protein (conservative mutations of amino acid residues for substitution in the protein; Table 1), wherein a substitution for Thr is Ser (a substitution for Thr is Ser; Table 1).
Score alignment instant SEQ ID NO: 1;
RESULT 1
BAM29655
ID   BAM29655 standard; protein; 350 AA.
XX
AC   BAM29655;
XX
DT   07-MAY-2013  (first entry)
XX
DE   Channelrhodopsin variant ReaCh, SEQ 4.
XX
KW   ChR-1; ChR-2; cell membrane; channelrhodopsin-1; channelrhodopsin-2;
KW   expression; fusion protein; luminescence; mutein; neuron; plant;
KW   protein engineering; recombinant protein.
XX
OS   Volvox carteri.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Domain          1..95
FT                   /note= "ChIEF/ChR1 domain"
FT   Domain          3..95
FT                   /note= "N-terminal domain"
FT   Domain          96..246
FT                   /note= "VChR1 domain as per paragraph (0106). 

FT   Misc-difference 171
FT                   /note= "Wild-type Leu substituted by Ile"
FT   Domain          247..278
FT                   /note= "VChR2 domain as per paragraph (0106). 
FT                   Transmembrane domain F as per paragraph (0089)"
FT   Domain          279..350
FT                   /note= "ChR2 domain. Transmembrane domain G as per 
FT                   paragraph (0089)"
XX
CC PN   US2013066402-A1.
XX
CC PD   14-MAR-2013.
XX
CC PF   17-AUG-2012; 2012US-00588957.
XX
PR   17-AUG-2011; 2011US-0524618P.
XX
CC PA   (REGC ) UNIV CALIFORNIA.
XX
CC PI   Lin JY,  Tsien RY;
XX
DR   WPI; 2013-D78891/23.
DR   N-PSDB; BAM29656.
XX
CC PT   New polypeptide comprising a channelrhodopsin-1 domain, a Volvox carteri 
CC PT   channelrhodopsin-1 domain and a Volvox carteri channelrhodopsin-2 domain,
CC PT   useful for e.g. depolarizing a cell and stimulating a deep brain 
CC PT   structure in a mammal.
XX
CC PS   Claim 19; SEQ ID NO 4; 44pp; English.
XX
CC   The present invention relates to a novel recombinant channelrhodopsin 
CC   variant, useful for e.g. depolarizing a cell membrane in a mammal. The 
CC   recombinant channelrhodopsin comprises a channelrhodopsin (ChR)-1 domain,
CC   a Volvox carteri ChR-1 (VChR-1) domain and a Volvox carteri ChR-2 domain.
CC   The invention further discloses: (1) a polynucleotide encoding the 
CC   polypeptide; (2) a method for depolarizing a cell by expressing the 
CC   polypeptide within the cell, and exposing the cell to light; (3) a method
CC   for restoring sensitivity to light in an ocular cell by expressing the 
CC   polypeptide in the ocular cell; (4) a method for achieving suprathreshold
CC   excitation in a neuron by expressing the polypeptide in the neuron, and 
CC   exposing the cell to light having a wavelength of 580-700 nm; and (5) a 
CC   method for stimulating a deep brain structure in a mammal by transfecting
CC   brain cell of the mammal with a polynucleotide, and shining a light on 
CC   the exterior of the head of the mammal, where the light has a wavelength 
CC   of 580-680 nm. The present sequence represents a channelrhodopsin variant
CC   ReaCh, used in the methods of the invention, where ReaCh is Red-
CC   activatable channelrhodopsin. This ReaCh comprises a ChIEF/ChR1 domain, 
CC   VChR-1, VChR-2 and mutant ChR-2 domains.
XX
SQ   Sequence 350 AA;

  Query Match             100.0%;  Score 1870;  DB 20;  Length 350;
  Best Local Similarity   100.0%;  
  Matches  350;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVSRRPWLLALALAVALAAGSAGASTGSDATVPVATQDGPDYVFHRAHERMLFQTSYTLE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVSRRPWLLALALAVALAAGSAGASTGSDATVPVATQDGPDYVFHRAHERMLFQTSYTLE 60

Qy         61 NNGSVICIPNNGQCFCLAWLKSNGTNAEKLAANILQWVVFALSVACLGWYAYQAWRATCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NNGSVICIPNNGQCFCLAWLKSNGTNAEKLAANILQWVVFALSVACLGWYAYQAWRATCG 120

Qy        121 WEEVYVALIEMMKSIIEAFHEFDSPATLWLSSGNGVVWMRYGEWLLTCPVILIHLSNLTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 WEEVYVALIEMMKSIIEAFHEFDSPATLWLSSGNGVVWMRYGEWLLTCPVILIHLSNLTG 180

Qy        181 LKDDYSKRTMGLLVSDVGCIVWGATSAMCTGWTKILFFLISLSYGMYTYFHAAKVYIEAF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        241 HTVPKGLCRQLVRAMAWLFFVSWGMFPVLFLLGPEGFGHISPYGSAIGHSILDLIAKNMW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HTVPKGLCRQLVRAMAWLFFVSWGMFPVLFLLGPEGFGHISPYGSAIGHSILDLIAKNMW 300

Qy        301 GVLGNYLRVKIHEHILLYGDIRKKQKITIAGQEMEVETLVAEEEDKYESS 350
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GVLGNYLRVKIHEHILLYGDIRKKQKITIAGQEMEVETLVAEEEDKYESS 350

Score alignment instant SEQ ID NO: 5;
RESULT 13
BAM29663
ID   BAM29663 standard; protein; 350 AA.
XX
AC   BAM29663;
XX
DT   07-MAY-2013  (first entry)
XX
DE   Channelrhodopsin variant VCOMET mutant protein, E163T/L171V.
XX
KW   ChR-1; ChR-2; cell membrane; channelrhodopsin-1; channelrhodopsin-2;
KW   expression; fusion protein; luminescence; mutein; neuron; plant;
KW   protein engineering; recombinant protein.
XX
OS   Volvox carteri.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Domain          1..95
FT                   /note= "ChIEF/ChR1 domain"
FT   Domain          3..95
FT                   /note= "N-terminal domain"
FT   Domain          96..246
FT                   /note= "VChR1 domain as per paragraph (0106). 
FT                   Transmembrane domain A to E as per paragraph (0089)"
FT   Misc-difference 163
FT                   /note= "Wild-type Glu substituted by Thr"
FT   Misc-difference 171
FT                   /note= "Wild-type Glu substituted by Val"
FT   Domain          247..278
FT                   /note= "VChR2 domain as per paragraph (0106). 
FT                   Transmembrane domain F as per paragraph (0089)"
FT   Domain          279..350
FT                   /note= "ChR2 domain. Transmembrane domain G as per 
FT                   paragraph (0089)"
XX
CC PN   US2013066402-A1.
XX
CC PD   14-MAR-2013.
XX
CC PF   17-AUG-2012; 2012US-00588957.
XX
PR   17-AUG-2011; 2011US-0524618P.
XX
CC PA   (REGC ) UNIV CALIFORNIA.
XX
CC PI   Lin JY,  Tsien RY;
XX
DR   WPI; 2013-D78891/23.
XX
CC PT   New polypeptide comprising a channelrhodopsin-1 domain, a Volvox carteri 
CC PT   channelrhodopsin-1 domain and a Volvox carteri channelrhodopsin-2 domain,
CC PT   useful for e.g. depolarizing a cell and stimulating a deep brain 
CC PT   structure in a mammal.

CC PS   Example 7; Page; 44pp; English.
XX
CC   The present invention relates to a novel recombinant channelrhodopsin 
CC   variant, useful for e.g. depolarizing a cell membrane in a mammal. The 
CC   recombinant channelrhodopsin comprises a channelrhodopsin (ChR)-1 domain,
CC   a Volvox carteri ChR-1 (VChR-1) domain and a Volvox carteri ChR-2 domain.
CC   The invention further discloses: (1) a polynucleotide encoding the 
CC   polypeptide; (2) a method for depolarizing a cell by expressing the 
CC   polypeptide within the cell, and exposing the cell to light; (3) a method
CC   for restoring sensitivity to light in an ocular cell by expressing the 
CC   polypeptide in the ocular cell; (4) a method for achieving suprathreshold
CC   excitation in a neuron by expressing the polypeptide in the neuron, and 
CC   exposing the cell to light having a wavelength of 580-700 nm; and (5) a 
CC   method for stimulating a deep brain structure in a mammal by transfecting
CC   brain cell of the mammal with a polynucleotide, and shining a light on 
CC   the exterior of the head of the mammal, where the light has a wavelength 
CC   of 580-680 nm. Sequences (BAM29657-BAM29663) are channelrhodopsin variant
CC   VCOMET-derived channelrhodopsin mutants, used in an example of the 
CC   invention for determining the effect of engineered channelrhodopsin in 
CC   persistent opening after illumination with red light, where VCOMET is 
CC   VChR optimized for membrane expression and trafficking. This sequence 
CC   comprises a ChIEF/ChR1 domain, mutant VChR-1, VChR-2 and ChR-2 domains. 
CC   Note: The present sequence is not shown in the specification but is 
CC   derived from the channelrhodopsin variant VCOMET sequence given in the 
CC   sequence listing (see BAM29652).
XX
SQ   Sequence 350 AA;

  Query Match             99.7%;  Score 1582;  DB 20;  Length 350;
  Best Local Similarity   99.3%;  
  Matches  292;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LFQTSYTLENNGSVICIPNNGQCFCLAWLKSNGTNAEKLAANILQWVVFALSVACLGWYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         52 LFQTSYTLENNGSVICIPNNGQCFCLAWLKSNGTNAEKLAANILQWVVFALSVACLGWYA 111

Qy         61 YQAWRATCGWEEVYVALIEMMKSIIEAFHEFDSPATLWLSSGNGVVWMRYGSWLLTCPVI 120
              |||||||||||||||||||||||||||||||||||||||||||||||||||:|||||||:
Db        112 YQAWRATCGWEEVYVALIEMMKSIIEAFHEFDSPATLWLSSGNGVVWMRYGTWLLTCPVV 171

Qy        121 LIHLSNLTGLKDDYSKRTMGLLVSDVGCIVWGATSAMCTGWTKILFFLISLSYGMYTYFH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        172 LIHLSNLTGLKDDYSKRTMGLLVSDVGCIVWGATSAMCTGWTKILFFLISLSYGMYTYFH 231

Qy        181 AAKVYIEAFHTVPKGLCRQLVRAMAWLFFVSWGMFPVLFLLGPEGFGHISPYGSAIGHSI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        232 AAKVYIEAFHTVPKGLCRQLVRAMAWLFFVSWGMFPVLFLLGPEGFGHISPYGSAIGHSI 291

Qy        241 LDLIAKNMWGVLGNYLRVKIHEHILLYGDIRKKQKITIAGQEMEVETLVAEEED 294
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        292 LDLIAKNMWGVLGNYLRVKIHEHILLYGDIRKKQKITIAGQEMEVETLVAEEED 345

Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
1.	Applicants argue Lin fails to demonstrate which mutation of the Glu163Thr and the Leul71Val mutations lead to the "increased kinetic properties." There simply is no teaching or suggestion in Lin that an E163S substitution relative to the amino acid sequence set forth in 
In response it should be noted that Lin teachings of (i) variation of VCOMET a light-activated polypeptide, incorporating E163T and L171V mutations, has a spectral peak at 550 nm but improved kinetic properties, which allow for more precise temporal control of light-induced depolarization by 570 run light, as compared to the slow kinetics of VChR1 and (ii)  VCOMET with Glu163Thr and Leu171Val mutations have spectral peak at 550 nm but increased kinetic properties (channel off-rate ~16 ms) that has faster termination of the response after illumination provides the structure of the instant SEQ ID NO: 1 with the claimed E163T regardless of the L171V mutations which brings a variation to a 99.7% percentage of SEQ ID NO: 1 as compared to claimed having at least about 85% amino acid sequence identity. As such the 99.7% percentage of SEQ ID NO: 1 should necessity have at least 5-fold increased kinetics compared to the light-activated polypeptide as set forth in instant SEQ ID NO: 1.
Moreover, based on Lin teachings conservative mutations of amino acid residues for substitution in the protein shown in Table2 a person of ordinary skill in the art would have desired to potentially further improve the kinetics of the variant using a conservative substitution of a mutated amino acid similar to a mutation demonstrated to improve kinetics.
Lin in Table 1 provides evidence that both amino acids S and T are conservative amino acids based on charge polarity, hydrophobicity, structural surface exposure, evolutionary conservation and based on grouping of conservative amino acid substitutions based on the 


    PNG
    media_image1.png
    259
    286
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    155
    300
    media_image2.png
    Greyscale

2.	Applicants argue unexpected results as in figure D of the specification as depicted below the channel closure speed for bReaChR-ES (49 ms) is increased at least 10-fold compared to the channel closure speed for ReaChR (682 ms).

    PNG
    media_image3.png
    676
    884
    media_image3.png
    Greyscale

Applicants’ arguments have been fully considered but are not persuasive.
In response unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case, figure D of the specification show the channel closure speed for bReaChR-ES (49 ms) is increased at least 10-fold compared to the channel closure speed for ReaChR (682 ms). The claims are not so limited. As discussed above given that both amino acids S and T are conservative amino acids based on charge polarity, hydrophobicity, structural surface exposure, evolutionary conservation and based on grouping of conservative amino acid substitutions based on the functionality of the residues in the protein it is obvious to substitute amino acid residue S to T of E163T to E163T and the variant light-activated polypeptide would necessarily retain its functional property of the claimed 5-fold increased kinetics as compared to the light-activated polypeptide of SEQ ID NO: 1.
"Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected." In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Presence of a property not possessed by the prior art is evidence of non-obviousness. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Figure D the channel closure speed for bReaChR-ES (49 ms) is increased at least 10-fold compared to the channel closure speed for ReaChR (682 ms), as stated by Applicant, is an unexpected result. Thus, no unexpected results have been shown.
3.	Applicants argue in figure 1E of the specification as depicted below bReaCh-ES allows for action potential generation in neurons at frequencies up to 20 Hz whereas ReaChR light activation is limited to 1-2 Hz.

    PNG
    media_image4.png
    632
    887
    media_image4.png
    Greyscale

	
Applicants’ arguments have been fully considered but are not persuasive.
In response unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." In the instant case, figure 1E of the specification show bReaCh-ES allows for action potential generation in neurons at frequencies up to 20 Hz whereas ReaChR light activation is limited to 1-2 Hz. The claims are not so limited. Thus, no unexpected results have been shown.

(2) Claims 1, 2 remain rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0066402, thereafter referred as Lin, see score alignment below) in view of  Gradinaru, (Brain Cell Biology, (36): 129-139, 2008), Lin also teaches Lin teaches embodiments, the 
The teachings of Lin apply l1ere as indicated above.
Lin does not teach, wherein a heterologous membrane trafficking signal and an ER export signal.
However, before the instant effective filing date of the instant invention, Gradinaru teaches the stereotactic injection of a lentiviral vector encoding eNpHR (Natronomonas pharaonis halorhodopsin) under transcriptional control of the CaMKIIa promoter into the CA1 region of the adult mouse l1ippocampus wherein expression of eNpHR was observed (page Figure 4a), Gradinaru further teaches to use a combined optical fiber/electrode (optrode) to activate eNpHR vvit11 yellow light, vvl1erein the activation of eNpHR in neurons reversibly inhibits neural activity {pages 134~ 136). Gradinaru teaches that the nucleic acid sequence encoding NpHR is further operatively linked to a sequence encoding an ER export signal peptide and a sequence encoding a signal peptide for membrane insertion (pages 131 and 135).
Accordingly, it would have been obvious to one of ordinary skill in the art to combine the teachings of the polypeptide comprises or consists of VCOMET (VChR Optimized for Membrane Expression and Trafficking), which is a chimera of 3 channel rhodopsin variants, encoded by a nucleic acid with an incorporated Kozak sequence as disclosed by Lin by including an operatively linked sequence encoding an ER export signal peptide for expressing the light activated polypeptide as disclosed by Gradinaru because Lin teaches that it is within the skill of the art to optimized for membrane expression and trafficking in vectors encoding channel rhodopsin variants were expressed with pcDNA3.1 vector under the CMV 
One would have been motivated to do so in order to receive the expected benefit of the nucleic acid sequence encoding halorhodopsin is further operatively linked to a sequence encoding an ER export signal peptide and a sequence encoding a signal peptide for membrane insertion.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining VChR Optimized for Membrane Expression and Trafficking with the nucleic acid sequence encoding halorhodopsin is further operatively linked to a sequence encoding an ER export signal peptide and a sequence encoding a signal peptide for membrane insertion by combining the teachings of Lin and Gradinaru.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632